Title: To James Madison from Thomas Jefferson, [29 December] 1801
From: Jefferson, Thomas
To: Madison, James


Circular.
Dear Sir
[29 December 1801]
To compleat the roll of governmental officers on the plan inclosed will give the departments some serious trouble: however it is so importan⟨t⟩ to present to the eye of all the constituted authorities, as well as of their constituents, & to keep under their eye, the true extent of the machine of government, that I cannot but recommend to the heads of departments to endeavor to fill up, each, their portion of the roll as compleatly as possib⟨le⟩ and as early too, that it may be presented to the legislature. Health and affectionate respect.
P. S. As the Postmaster general has a part to perform, will you instruct him accordingly? I inclose a spare copy of the papers which you can hand him.
 

   RC and enclosed outline (DNA: RG 59, ML); FC (DLC: Jefferson Papers). Date and signature clipped from RC. Also enclosed was a partial Tr of Gallatin to Jefferson, 27 Dec. 1801 (DLC). For enclosures, see n. 1.


   Jefferson enclosed a seven-page outline, in a clerk’s hand, of a federal civil and military roster dividing government employees into two broad classes, one of which collected revenue and the other of which received it from the treasury. Each class was further subdivided by department. Not since 1792, when Hamilton had compiled a list of civil officers only, had the government undertaken such a project. Gallatin had enclosed the outline in his 27 Dec. letter to Jefferson, a partial transcript of which was also forwarded to JM. A description of the various headings listed on the outline and the completed report compiled under those headings, which reached Congress 17 Feb. 1802, is printed in ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States … (38 vols.; Washington, 1832–61)., Misc., 1:260–319 (see Cunningham, Process of Government under Jefferson, pp. 23–25).


   In response to this request, Wagner compiled a list of State Department clerks, ministers, consuls, and agents and their salaries or other compensation, which was forwarded to Jefferson (DLC: Jefferson Papers; filed under December 1801).


   See Gideon Granger to JM, 5 Jan. 1802.

